Citation Nr: 1600648	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  09-28 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for back pain.

4.  Entitlement to service connection for knee pain.

5.  Entitlement to service connection for residuals of shell fragment wounds of the back, arms, and chest.

6.  Entitlement to service connection for skin cancer.

7.  Entitlement to service connection for difficulty walking.

8.  Entitlement to service connection for high blood pressure.

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to January 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held in July 2015.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issue of entitlement to a TDIU due to service-connected PTSD is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

In March 2015, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement indicating that he desires to withdraw his appeal for service connection for headaches; back pain; knee pain; residuals of shell fragment wounds of the back, arms, and chest; skin cancer; difficulty walking; and high blood pressure.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for headaches have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for service connection for back pain have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal for service connection for knee pain have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal for service connection for residuals of shell fragment wounds to the back, arms, and chest have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of the appeal for service connection for skin cancer have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of the appeal for service connection for difficulty walking have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for withdrawal of the appeal for service connection for high blood pressure have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105  (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written statement submitted in March 2015, the Veteran stated that he desired to withdraw his appeal for service connection for headaches; back pain; knee pain; residuals of shell fragment wounds of the back, arms, and chest; skin cancer; difficulty walking; and high blood pressure.  Consequently, the Board does not have jurisdiction to review the appeal as to these issues, and the appropriate action by the Board is dismissal. 


ORDER

The appeal for entitlement to service connection for headaches is dismissed. 

The appeal for entitlement to service connection for back pain is dismissed. 

The appeal for entitlement to service connection for knee pain is dismissed. 

The appeal for entitlement to service connection for residuals of shell fragment wounds of the back, arms, and chest is dismissed. 

The appeal for entitlement to service connection for skin cancer is dismissed. 

The appeal for entitlement to service connection for difficulty walking is dismissed. 

The appeal for entitlement to service connection for high blood pressure is dismissed. 


REMAND

The Veteran contends, in effect, that he is unemployable due to impairment associated with his service-connected PTSD.  At his hearing before the undersigned in July 2015, he reported that his PTSD had become more severe since his last VA examination for PTSD in November 2013.  

At that November 2013 examination, the examiner diagnosed both PTSD and alcohol abuse, and assessed that the Veteran's occupational and social impairment was aggravated by his alcohol abuse.  

The Veteran reported at his hearing before the undersigned that he drank at night to help him sleep and to help avoid nightmares associated with his PTSD.  Thus, the Veteran's testimony and the medical record, taken together, raise an unformal claim of entitlement to service connection for alcohol abuse as secondary to service-connected PTSD.  This alcohol abuse claim is inextricably intertwined with the claim for a TDIU, since the alcohol abuse has been medically identified as aggravating the Veteran's occupational impairment.  

The claim for service connection for alcohol abuse as secondary to PTSD has yet to be adjudicated by the RO, and should therefore be developed and adjudicated before the issue on appeal is decided. 

The Veteran reported in an October 2013 statement that he had received all of his treatment from VA.  The record reflects, however, that he received some treatment over prior years from other sources.  Development to obtain all outstanding records pertinent to the alcohol abuse and TDIU claims should be undertaken.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  Provide the Veteran with all required notice in response to the claim for service connection for alcohol abuse as secondary to the service-connected PTSD.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim for service connection for alcohol abuse and pertinent to his claim for entitlement to A TDIU.  

3.  Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist with sufficient expertise to address the etiology of the Veteran's alcohol abuse and the extent of impairment due to the alcohol abuse and PTSD.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's alcohol abuse was caused or permanently worsened by his PTSD.  If the examiner is of the opinion that the alcohol abuse was permanently worsened by the PTSD, the examiner should attempt to identify the extent of aggravation.

The examiner should identify the manifestations of the Veteran's PTSD and any associated alcohol abuse.  If the examiner is of the opinion that the alcohol abuse is unrelated to the PTSD, the examiner should attempt to distinguish the manifestations of the two disorders.  The examiner should also provide an assessment concerning the impact of the Veteran's PTSD and any associated alcohol abuse on his ability to function in an occupational setting, to include an opinion as to whether the disability is sufficient by itself to render the Veteran unemployable.    

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

4.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
5.  Then, the RO or the AMC should adjudicate the issue of entitlement to service connection for alcohol abuse and inform the Veteran of his appellate rights with respect to the decision.

6.  Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


